DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control system configured to…”, “energy storage system configured to…”, “power generation system that is configured to…” in claims 1, 2, 11, 13 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As noted above, claims 1, 2, 11, 13, and 18 contain means-plus-function language which invokes USC 112(f).   
With regard to claims 1, 11, and 18, the claim element “a control system configured to…” the recites the functional language “…to predict the spike in energy demand, or to rapidly sense the spike in energy demand, of the at least one facility, and to send one or more signals to an energy storage system to match an initial power demand of the spike in energy demand by releasing stored energy during the initial power demand.”     This functional language of predicting a spike in energy demand or rapidly sensing a spike in energy demand and sending a signal to the energy storage system is a software-based function.   No algorithm is found in the specification which details the functionality of predicting a spike in demand.  Paragraphs 0104-0105 recite prediction models and learning modules but show no algorithm or description of the functionality of those modules.    
Pargraph 0125 states: “The system can learn to predict both regular and irregular energy demands based on monitoring the total and learning from peaks and valleys.”   This is insufficient support as there is no description of how the system can learn.
Paragraph 0197 states: “[0197] In certain embodiments, the control system is configured to forecast and/or learn in any manner as described herein. For example, in certain embodiments, the control system is configured to make a forecast of one or more future conditions of one or more inputs, expenses, revenues, or any combination thereof, for one or more future timepoints, and adjusting the determination of the output based on the prediction. In certain embodiments, the determining of step (ii) is modulated or not modulated based on a result of a past determination for an output, or a plurality of results of a plurality of determinations for a plurality of outputs. In some cases, the determining of step (ii) is modulated or not modulated based on an input or plurality of inputs from an operator of the host facility, such as an override or a plurality of overrides of an output or plurality of outputs from the control system. Such forecast and learning functionalities are described in more detail elsewhere herein.”  This is insufficient support as there is no description of how the system can learn.

Regarding claims 1 and 11, the claim element “the energy storage system that is configured to…” recites the functional language “to match the initial power demand of the spike by releasing the stored energy during the initial power demand.”     Paragraph 0173 states with regard to energy storage systems: “Such systems include but are not limited to batteries, such as lithium ion batteries, flow batteries, and conventional lead acid batteries: compressed air storage; pumped hydro; thermal energy storage; ice storage; and the like.”   While the energy storage system can be read to contain any of these physical energy storage devices under 112(f) interpretation, the claim language also contains functional language to a process that is not able to be performed by a storage device alone – “match the initial power demand”.   There must be some pieces of software or hardware configured to receive the message from the control system above and directly operate the physical energy storage device.   There appears to be no algorithm in the specification which is able to execute the functional language of “match the initial power demand of the spike”.

Regarding claims 2 and 13, the claim element “power generation system that is configured to…” recites the functional language “match a power demand of a later part of the spike in energy demand, including a peak of the spike, wherein the control system is operably connected to the power generation system and sends one or more signals to the power generation system to match the later part of the spike in energy demand.”   Similar to the above reasoning, the power generation system is given in the specification as an internal combustion engine (paragraph 0011).   Internal combustion engines are not able to “match a power demand” anymore than a battery as explained above.   This functionality must be delivered by an additional circuit or computer capable of processing signals and controlling the internal combustion engine.    No algorithm for receiving messages and matching a power demand for the later part of a spike is found in the specification as filed.
Claims 3, 4, 8-10, 12, 14, and 17 recite additional functional language or further define the functional language as discussed above and are rejected for the same reasons.
Claims 5-7, 15, 16, 18-20 recite additional structure.  Those structures, such as an internal combustion engine or gas turbine, as noted above, are unable to execute the functional language of the claim on its own.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “control system configured to…”, “energy storage system configured to…”, “power generation system that is configured to…” in claims 1, 2, 11, 13 and 18 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
With regard to claims 1, 11, and 18, the claim element “a control system configured to…” the recites the functional language “…to predict the spike in energy demand, or to rapidly sense the spike in energy demand, of the at least one facility, and to send one or more signals to an energy storage system to match an initial power demand of the spike in energy demand by releasing stored energy during the initial power demand.”     This functional language of predicting a spike in energy demand or rapidly sensing a spike in energy demand and sending a signal to the energy storage system is a software-based function.   No algorithm is found in the specification which details the functionality of predicting a spike in demand.  Paragraphs 0104-0105 recite prediction models and learning modules but show no algorithm or description of the functionality of those modules.    
Pargraph 0125 states: “The system can learn to predict both regular and irregular energy demands based on monitoring the total and learning from peaks and valleys.”   This is insufficient support as there is no description of how the system can learn.
Paragraph 0197 states: “[0197] In certain embodiments, the control system is configured to forecast and/or learn in any manner as described herein. For example, in certain embodiments, the control system is configured to make a forecast of one or more future conditions of one or more inputs, expenses, revenues, or any combination thereof, for one or more future timepoints, and adjusting the determination of the output based on the prediction. In certain embodiments, the determining of step (ii) is modulated or not modulated based on a result of a past determination for an output, or a plurality of results of a plurality of determinations for a plurality of outputs. In some cases, the determining of step (ii) is modulated or not modulated based on an input or plurality of inputs from an operator of the host facility, such as an override or a plurality of overrides of an output or plurality of outputs from the control system. Such forecast and learning functionalities are described in more detail elsewhere herein.”  This is insufficient support as there is no description of how the system can learn.

Regarding claims 1 and 11, the claim element “the energy storage system that is configured to…” recites the functional language “to match the initial power demand of the spike by releasing the stored energy during the initial power demand.”     Paragraph 0173 states with regard to energy storage systems: “Such systems include but are not limited to batteries, such as lithium ion batteries, flow batteries, and conventional lead acid batteries: compressed air storage; pumped hydro; thermal energy storage; ice storage; and the like.”   While the energy storage system can be read to contain any of these physical energy storage devices under 112(f) interpretation, the claim language also contains functional language to a process that is not able to be performed by a storage device alone – “match the initial power demand”.   There must be some pieces of software or hardware configured to receive the message from the control system above and directly operate the physical energy storage device.   There appears to be no algorithm in the specification which is able to execute the functional language of “match the initial power demand of the spike”.

Regarding claims 2 and 13, the claim element “power generation system that is configured to…” recites the functional language “match a power demand of a later part of the spike in energy demand, including a peak of the spike, wherein the control system is operably connected to the power generation system and sends one or more signals to the power generation system to match the later part of the spike in energy demand.”   Similar to the above reasoning, the power generation system is given in the specification as an internal combustion engine (paragraph 0011).   Internal combustion engines are not able to “match a power demand” any more than a battery as explained above.   This functionality must be delivered by an additional circuit or computer capable of processing signals and controlling the internal combustion engine.    No algorithm for receiving messages and matching a power demand for the later part of a spike is found in the specification as filed.
Claims 3, 4, 8-10, 12, 14, and 17 recite additional functional language or further define the functional language as discussed above and are rejected for the same reasons.
Claims 5-7, 15, 16, 19, and 20 recite additional structure.  Those structures, such as an internal combustion engine or gas turbine, as noted above, are unable to execute the functional language of the claim on its own.

Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claims so that the claim limitations will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,050249.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim elements in the pending claims are present inside the claims of the allowed parent application making them a broader version of the claims in the patent.  For example, claims 1 and 2 of the pending application are functionally equal to claim 1 of the patent.  Claim 18 is the remaining claim elements from parent claim 1.   Claim 11 is the associated method claim.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2015/0066231 to Clifton shows a building management system where energy demand spikes are recognized and batteries are used to shift/lower the peak demand (see paragraph 0123).
U.S. Patent Publication 2014/0368045 to Conry shows recognizing demand spikes and maximizing grid stability by determining which sources of power should cover the load demand.   Conry shows using short term solutions (battery, fly wheel) while a prime mover is brought online to handle longer duration energy imbalances (see paragraphs 0026-29).
The prior art of record does not specifically show the concept of matching the “initial power demand of the spike” by releasing energy stored during the initial power demand.   Further, while the prior art shows meeting demand of the spikes, it does not show that these are predicted spikes.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MASINICK whose telephone number is (571)272-3746. The examiner can normally be reached M-Th, 8-6, F, 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on (571)270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL D MASINICK/Primary Examiner, Art Unit 2117